Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.2 Certification of CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report on Form 10-Q of RAM Holdings Ltd. (the Company) for the period ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the Report), Laryssa Yuel, as Principal Financial Officer of the Company, hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted p ursuant to Section 906 of the Sarbanes -Oxley Act of 2002, that, to the best of her knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, t he financial condition and results of operations of the Company. /S/ Laryssa Yuel Name: Laryssa Yuel Title: Principal Financial Officer Date: November 9, 2007
